Citation Nr: 1731505	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

The Veteran's sleep apnea disability had its onset during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by honorable active service.  38 U.S.C.A. § § 1110, 1131, 1137 (West 2014); 38 C.F.R. § § 3.303(a), 3.304 (2016).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran essentially claims that he developed a sleep apnea disability during service.  The Veteran reported experiencing respiratory problems and difficulty sleeping during service.  In a July 1990 service medical record, the Veteran indicated that he experienced problems sleeping as he felt as if he had something caught in his throat.  In a December 1995 service medical record, the Veteran reported wheezing.  A service examiner diagnosed rule-out reactive airway disease.   In a September 2003 report of his medical history, the Veteran indicated that he had experienced wheezing and shortness of breath.  Service personnel also counseled the Veteran regarding his weight in November 1999, March 2000, and November 2004.  In a March 2006 report of medical history prior to discharge, the Veteran did not report having any sleep problems.  

Although the Veteran was not diagnosed with sleep apnea during service, in a February 2008 private sleep study, ordered in January 2008, performed approximately one year and five months after the Veteran's discharge from service, a private examiner diagnosed sleep apnea.  

The Veteran contends that his respiratory problems and sleep problems noted during service were related to in-service onset of sleep apnea related to obesity.  In a December 2009 letter, the Veteran stated that he took naps during the afternoon during service due to feelings of fatigue.  In a January 2009 letter, a fellow service member, who was stationed with the Veteran from 2001 to 2004, indicated that he heard the Veteran snore at night and, sometimes, the Veteran appeared to stop breathing while he slept.  

In a February 2010 VA medical examination report, a VA examiner opined that the Veteran's diagnosed sleep apnea disability was not related to service because there were no notations indicating clinical treatment for sleep problems during service.  In writing that opinion, the February 2010 VA examiner did not discuss the Veteran's lay statements, indicating in-service fatigue, and the service medical records regarding treatment for sleep and respiratory problems.  Therefore, the Board finds that the February 2010 VA medical examination report, based on an extremely limited view of the evidence, is inadequate and lacks probative value.  Prejean v. West, 13 Vet. 444 (2000).

In a subsequent January 2014 VA medical examination report, a VA examiner diagnosed sleep apnea related to obesity.  The examiner opined that the Veteran's sleep apnea was less likely than not related to service.  In writing that opinion, the examiner stated that, in a May 2006 Medical Board report, the Veteran reported having no sleep issues or complaints of sleep apnea.  The examiner stated that the Veteran was not diagnosed with sleep apnea until two years after service.  

The service medical records do not contain the May 2006 Medical Board report referred to by the January 2014 VA examiner and, in a March 2014 statement, the Veteran specifically denied having ever participated in a Medical Board review.  Moreover, the Board notes that the January 2014 examiner based the opinion on the assertion that the Veteran's sleep apnea was diagnosed two years after his service discharge.  In actuality, a private examiner diagnosed sleep apnea approximately one year and five months after service separation.  As the May 2006 VA examiner based the opinion on an inaccurate review of the facts, the Board finds that opinion is inadequate and has little probative value in this matter.  Prejean v. West, 13 Vet. 444 (2000).

In a September 2016 VA medical examination report and medical opinion, a VA examiner opined that the Veteran's sleep apnea was less likely than not related to service.  In explaining that opinion, the examiner stated that the Veteran's March 2006 service separation examination report made no mention of sleep problems or snoring.  The examiner also stated that the Veteran's first VA medical examination, provided in April 2007 to determine the etiologies of other disabilities, made no mention of sleep problems.  The examiner indicated that the Veteran's sleep apnea was diagnosed in February 2008 "which is two years after separation."

In an October 2016 addendum opinion, the September 2016 VA examiner again opined that the Veteran's sleep apnea was less likely than not related to service.  In explaining that opinion, the examiner stated that the lay statement provided by the Veteran's fellow service member was not sufficient evidence of sleep apnea.  First, the examiner noted that the statement from the fellow service member was not a recent recollection because it was submitted in January 2009 and, therefore, discussed matters that were five to eight years old.  The examiner also noted that the service member did not state that the Veteran experienced daytime sleepiness, as is common in cases of sleep apnea.  The examiner reiterated that, as the Veteran was diagnosed with sleep apnea two years after separation from service, the sleep apnea disability was less likely than not related to service.  

In reviewing the September 2016 VA examiner's opinions, the Board notes that the examiner stated that the Veteran's fellow service member's January 2009 statement was inadequate because it was submitted four or five years after the events described in the letter and did not indicate that the Veteran experienced daytime sleepiness.  Lay statements, even those regarding events that occurred years prior to submission, can be considered credible evidence if describing events personally witnessed by the statements' authors.  Layno v. Brown, 6 Vet. App. 465 (1994).  The service member's January 2009 statement appears to accurately describe events as witnessed by the author, specifically the Veteran's difficulties with snoring and breathing during sleep.  Although the service member did not report that the Veteran experienced daytime sleepiness, the Veteran gave a credible report of those symptoms in a December 2009 letter.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the examiner, in writing the opinions, relied on the lack of a mention of sleepiness or snoring in a March 2006 separation examination report.  The Board notes that the Veteran's separation examination was actually provided in May 2006.  Although the examination does not mention sleepiness or snoring, the Board notes that sleep problems are not categories upon which the examiner is requested to comment on the examination form.  The examiner also stated that, during the Veteran's initial VA medical examination in April 2007, the Veteran made no mention of sleep problems.  As the April 2007 VA medical examination was provided to determine the etiologies of other claimed disabilities, the Veteran's and examiner's failure to mention sleep problems that were not the subjects of the examination is irrelevant.  Finally, the September 2016 VA examiner stated that the Veteran was diagnosed with sleep apnea two years after separation from service.  The Board again notes that the sleep disability was diagnosed one year and five months after the Veteran's service discharge.  As the September 2016 VA examiner based the opinions on a limited view of the evidence and an inaccurate review of the facts, the opinions are inadequate and have little probative value in this matter.  Prejean v. West, 13 Vet. 444 (2000).

As the VA medical opinions are inadequate, the most probative evidence of record consists of the lay statements and the medical records themselves.  The Veteran has provided credible statements, indicating that he experienced sleep apnea symptoms during service.  The Veteran's statements are corroborated by the January 2009 statement of the other service member, and the reports to medical personnel of respiratory difficulty and sleep problems during service.  Moreover, the service records indicate that the Veteran had difficulty with obesity during service and the January 2014 VA examiner diagnosed sleep apnea related to obesity.  Finally, the Board notes that the Veteran's sleep apnea was diagnosed very soon after separation from service based on a reported history of symptoms that extended back to service and on a sleep study ordered in January 2008.  That temporal proximity to service is favorable evidence for the Veteran's claim.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that sleep apnea had onset during service and service connection is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


